The North Chicago Hebrew Congregation, a corporation not for profit, is here, as appellant, challenging the validity of a finding of the board of appeals of Cook county, appellee, denying exemption from taxation to certain real estate owned by appellant in Chicago. The matter is before this court because of the provisions of section 35e of "An act for the assessment of property and providing the means therefor," etc., in force July 1, 1898, as subsequently amended. (Smith's Stat. 1933, chap. 120, par. 314e.) The last and pertinent part of this section provides, in substance, that if the board of appeals in counties of over 250,000 inhabitants decides that property claimed to be exempt is liable to be taxed and the party aggrieved prays an appeal, a brief statement of the facts in the case shall be made by the county assessor under the direction *Page 551 
of the board and transmitted to the State Tax Commission, "who shall present the case to the Supreme Court, in like manner as hereinbefore provided," and the court shall hear and determine the matter as the right of the case may be.
Before delving into the facts it becomes necessary for us to determine whether the subject matter brings the controversy within either our appellate or original jurisdiction; and further, in case our original jurisdiction is involved, to then determine whether the matter concerns a question publici juris
sufficient to justify the exercise of our discretion in favor of taking the case.
It is readily apparent why this is not a case wherein we can properly exercise the appellate jurisdiction of this court. The board of tax appeals and the State Tax Commission are purely administrative bodies, from which an "appeal" is granted to this court. Strictly speaking, the use of the word "appeal" is unfortunate, as these administrative bodies are non-judicial in character, and there can not be an appeal from a non-judicial branch of the administrative arm of the government to this court. This was the effect of our holding in Maxwell v. People,189 Ill. 546, under facts similar to those existing here. In that case paragraph 4 of section 35 of the Revenue act of 1898 (Hurd's Stat. 1899, chap. 120, sec. 329, par, 4,) provided for an appeal by the aggrieved property owner from a finding of the board of review to the State Auditor, who could then present the facts to the Supreme Court for a decision. In deciding that this procedure was not an appeal but was an exercise of our original jurisdiction we there said: "It is a mistake to suppose that paragraph 4 of section 35 provides for an appeal from the decision of the board of review upon this subject to the Supreme Court of the State. * * * The board of review is a non-judicial body. There can be no such thing as an appeal *Page 552 
from the board of review to the Supreme Court of the State, which is a judicial body. * * * Appellate jurisdiction is the attribute of a court created for reviewing the decisions of inferior courts and not of inferior bodies non-judicial in character. The Supreme Court entertains the case, presented to it by the Auditor under paragraph 4 of section 35, in the exercise of its original jurisdiction. * * * The remedy, therefore, prescribed by paragraph 4, so far as it is a purely judicial remedy, begins only upon the presentation of the case by the Auditor to the Supreme Court." Likewise it was held inCity of Aurora v. Schoeberlein, 230 Ill. 496, that an appeal from a non-judicial body to a court could not be countenanced, and this same principle was affirmed in Conover v. Gatton,251 Ill. 587. In Federal Radio Com. v. General Electric Co.281 U.S. 464, a similar question was presented to the Supreme Court of the United States. It was provided by the radio acts of 1927, 1928 and 1929 that if an application for a broadcasting license should be denied by the radio commission an appeal might be taken to the Court of Appeals of the District of Columbia. An order was entered by that court reversing the previous order of the commission and the Supreme Court of the United States granted a writ of certiorari. After considering the matter the writ was dismissed for the reason that the proceeding between the commission and the company was not a "case or controversy" in the sense of the judiciary article but was merely an administrative proceeding. The court pointed out that the powers given to the commission respecting the granting or renewal of station licenses were clearly administrative, and that the provision for the appeal to the court did no more than make the court a revising agency in the same field. It was pointed out that the procedure was largely the same as that which had been many times passed on by the court in connection with patent appeals, which have long and uniformly been held to be administrative *Page 553 
rather than judicial. The opinion also distinguishes those cases in which the court had taken jurisdiction for the purpose of reviewing decisions of the board of tax appeals upon the ground that in such cases there was presented for consideration either the right of the United States to the payment of a tax claimed to be due, or a tax-payer's right to have refunded to him money which he had previously paid to satisfy a tax erroneously collected. Either of these would call for a judicial and binding determination of the matters presented, thereby making either a case or controversy within the scope of the judicial power of the court. In its opinion the court used the following language: "But this court cannot be invested with jurisdiction of that character, whether for purposes of review or otherwise. It was brought into being by the judiciary article of the constitution, is invested with judicial power only, and can have no jurisdiction other than of cases and controversies falling within the classes enumerated in that article. It cannot give decisions which are merely advisory, nor can it exercise or participate in the exercise of functions which are essentially legislative or administrative."
From the authorities above referred to, it must be apparent that the appellate jurisdiction of this court cannot legally be invoked by an appeal from an administrative body but must be exercised by way of review of a judgment or decree of some inferior court. And this is true even though the so-called statutory appeal pertains to a matter directly relating to the revenue. A part of section 35e in certain cases purports to give the State Tax Commission the right to apply to this court for an order annulling a decision of the board of appeals — in other words, calls this court in as an umpire to settle disputed questions of fact where the board and commission have disagreed. Another part of the section, as in the present case, purports to allow a direct appeal here by the State Tax Commission in behalf of an aggrieved property owner. *Page 554 
These portions of section 35e are void because they evidence a legislative intent to fasten administrative duties upon the Supreme Court and provide for direct appeals to this court from the findings of a non-judicial body.
Since the present controversy cannot properly be reviewed by us in the exercise of our appellate jurisdiction, it remains to be seen whether the matter is of such character and public interest as would justify its review in the exercise of our original jurisdiction. Section 2 of article 6 of the constitution of 1870 clothed this court with original jurisdiction in the following language: "The Supreme Court * * * shall have original jurisdiction in cases relating to the revenue, in mandamus, and habeas corpus, and appellate jurisdiction in all other cases," etc. This constitutional provision has never been construed to mean that the Supreme Court must accept original jurisdiction of all cases presented to it relating to the revenue or in mandamus or habeas corpus.
A wide discretion has been exercised in our taking original jurisdiction of such cases, complemented by our approval of legislation which vested concurrent jurisdiction of like character in the lower courts. We have consistently upheld legislation which has vested in the county and circuit courts the power to hear and determine actions relating to the revenue. In Hundley  Rees v. Lincoln Park Comrs. 67 Ill. 559, this court was called upon to construe section 18 of article 6 soon after the constitution of 1870 was adopted. That section gave jurisdiction to the county courts to hear and determine matters concerning the collection of taxes and assessments. Holding that the section did not vest exclusive jurisdiction in the county courts of the State the opinion continued: "By the second section of the same article of the constitution it is provided that the Supreme Court shall have original jurisdiction in cases relating to the revenue, in mandamus andhabeas corpus. Yet who doubts that circuit courts, being courts of general jurisdiction, can be *Page 555 
clothed by statute with the power to hear and determine actions on the bonds of collectors of the revenue and award writs ofmandamus and habeas corpus? The latter power is expressly conferred upon them by statute."
That the jurisdiction of this court in mandamus is concurrent and not exclusive was definitely stated in People v. City ofChicago, 193 Ill. 507, and equally so in actions of habeascorpus in People v. Siman, 284 id. 28. InPeople v. City of Chicago, supra, we said that the framers of the constitution "intended that the jurisdiction of this court should be chiefly appellate, * * * but deemed it wise to confer on the Supreme Court of the State original jurisdiction in a certain class of cases, viz., those relating to the revenue,mandamus and habeas corpus, all of which are of themselves, or in their application may become, of great public importance." After a careful survey and discussion of pertinent decisions in this and other States, we came to the conclusion in the last cited case that the framers of the constitution did not intend that the Supreme Court should take jurisdiction of all cases ofmandamus brought before it. This was the reasonable view to take, we there held, because the original jurisdiction given would enable this court to protect "the rights, interests and franchises of the State and the rights and interests of the whole people to enforce the performance of high official duties affecting the public at large, and, in emergency, (of which the court itself is to determine,) to assume jurisdiction of cases affecting local public interests or private rights where there is no other adequate remedy and the exercise of such jurisdiction is necessary to prevent a failure of justice." It was further held that the Supreme Court is vested "with a sound legal discretion to determine for itself, as the question may arise, whether or not the case presented is of such a character as to call for the exercise of its original jurisdiction." InPeople v. Board of Trade, 193 Ill. 577, *Page 556 
we refused to take original jurisdiction to issue a writ ofmandamus involving merely private rights or interests alone. Our previous quotation from Hundley  Rees v. Lincoln ParkComrs. supra, was quoted with approval in the Board of Tradecase.
From these authorities it would seem well settled that this court has power, in the exercise of its own discretion, to determine for itself in what matters it will exercise its original jurisdiction. The original jurisdiction of this court is, and will be, exercised (1) to protect the rights, interests and franchises of the State or the rights and interests of the whole people and to enforce the performance of high official duties which affect the public at large; and (2) when an emergency exists, (the existence or nonexistence of which this court alone determines,) to protect local public interests or private rights where there is no other adequate remedy or where it is necessary to prevent a failure of justice. Clearly the case at bar does not fall within either of these two divisions. Here no emergency exists and only a private right is involved. Further, the appellant was not barred from making use of another remedy — i. e., to object in the county court to the collecter securing a judgment and order of sale for delinquent taxes. The same plea that the property of appellant was exempt from taxes under the law could have been there interposed. If judgment had been taken, after the objection had been considered, an appeal (judicial one) could have been taken to this court. By this approach our appellate jurisdiction would have been invoked to review a judgment of an inferior court.
The duties of this court are, and were intended to be, chiefly appellate in their nature. We are therefore opposed to an assumption of original jurisdiction of matters which in their cumulative effect would ultimately lead to a congestion of the docket and cause serious interference with our appellate duties. The present controversy possesses *Page 557 
none of the attributes which, as we have above pointed out, entitle it to consideration in the exercise of our original jurisdiction.
The cause is therefore dismissed.
Cause dismissed.